Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed July 15, 2022.
Claim 7 has been cancelled based on the current amendment. Claims 1-6, 8-19 are currently pending in the application and are considered in this Office action, with claims 1-6, 8-9 amended, and new claims 12-19 added.
Applicant’s amendment to the Title and Abstract has overcome the objection previously set forth in the Office action mailed on April 19, 2022. 
The rejection of claims 3, 6, 8, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Response to Applicant’s Arguments
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. 
Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because the arguments refer to limitations that have not been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 8-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a tub disposed inside of the tub”. The meaning of this recitation is not clear. For the purpose of this examination it is interpreted as “a tub disposed inside the case”. Correction is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “a sump connected to an interior of the case”. It is not clear whether the sump is arranged in an interior of the case, or is connected to an interior of the tub. For the purpose of this examination and based on the original disclosure, it is interpreted as “a sump connected to an interior of the tub”. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 1 recites “an actuator configured to provide power to the valve cap”. It is not clear what power is provided to the valve cap. For the purpose of this examination and based on the original disclosure, it is interpreted as “an actuator configured to move the valve cap”. Correction is required. This rejection affects claims dependent on claim 1.
Claim 12 recites “the valve-chamber inlet extends into the interior space of the valve chamber”, claim 16 recites “the valve-chamber inlet passes through the flat side surface of the valve chamber and extends into the interior space of the valve chamber”. However, based on original disclosure (e.g. Fig. 6A), it appears that the valve-chamber inner protrusion 2321, and not the valve-chamber inlet 232 extends into the interior space of the valve chamber. For the purpose of this examination and based on the original disclosure, it is interpreted as the valve-chamber inlet inner protrusion is a part of the valve-chamber inlet, and thus, the valve-chamber inlet extends into the interior space of the valve chamber via the valve-chamber inner protrusion. Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/028049 A1), hereinafter Lee in view of Richardson (US 3,702,142), hereinafter Richardson.
Regarding claim 1, Lee discloses a dishwasher (100, Fig. 1) comprising a case (cabinet 1) defining an exterior of the dishwasher (tub 11); a tub (11) disposed inside the case and configured to accommodate a cleaning target; a sump (13) connected to an interior of the case (Fig. 1) and configured to store wash water; a wash pump (8) disposed below a bottom of the tub and configured to receive the wash water from the sump and to generate steam from the washing water received from the sump (via heater assembly H); a steam nozzle (61) disposed above the bottom of the tub and configured to spray the steam into the tub (via 844), and a steam valve (844) spaced apart from the bottom of the tub in a first direction (vertical, e.g. Fig. 1), a first steam hose that connects the wash pump to the steam valve (between 843 and 844, inset in Fig. 1); and a second steam hose that connects the steam valve to the steam nozzle (between 844 and 61, e.g. Fig. 1). Thus, the steam valve disclosed by Lee is capable to open or close a steam path which connects the wash pump and the steam nozzle (Fig. 1). The disclosed connections of the steam valve to the first and second steam hoses implicitly teach a valve-chamber outlet connected to the second steam hose and a valve-chamber inlet connected to the first steam hose. Lee further discloses that the steam valve can be a check valve that opens the steam discharge port 843 (or the steam supply unit 6) only when the pressure in the steam chamber is equal to or higher than a predetermined reference pressure (para 103). The disclosed check valve implicitly comprises a valve chamber. Lee does not disclose that the steam valve comprises a valve cap, an actuator, and a valve-chamber inner protrusion.
Richardson teaches a steam valve (e.g. Figs. 1-2) that opens the fluid path when the pressure in the valve chamber is equal to or higher than a predetermined reference pressure (imposed by spring 38, col. 3 lines 9-11), the valve comprising a valve chamber (base 11) that defines an interior space therein (Fig. 1), a valve cap (arrangement of 45, 42, 31, 22) movably disposed in the interior space of the valve chamber (Fig. 1), an actuator (33) configured to move the valve cap (via 32), a valve-chamber outlet (17) that protrudes from the valve chamber (Fig. 1), a valve-chamber inlet (14) that protrudes from the valve chamber in a different second direction intersecting the direction of the valve-chamber outlet (perpendicular, e.g. Fig. 1), and a valve-chamber inner protrusion (valve seat 21) that protrudes from the valve-chamber inlet (14) toward the valve cap (22) in the second direction and that is disposed at a position facing the valve-chamber outlet in the first direction (e.g. Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Lee with the valve taught by Richardson in order to open and close the fluid flow path. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control the fluid flow while providing for opening the valve when the pressure of steam is exceeded, and have a reasonable expectation of success because such valves are known in the art. In the dishwasher of Lee modified with the valve structure disclosed by Richardson, the steam-valve outlet extends in the first direction (vertically), and the steam-valve inlet extends in the second direction (horizontally) that intersects the first direction (perpendicular).  
Regarding claim 2, Richardson teaches an actuator (spindle 33), and that the valve cap (portion 42) is stretched and shrunk in the fluid path by the action of the spindle to open or close the fluid path (Figs. 2 and 3), and that the valve cap seals the actuator (Fig. 2). 
Regarding claim 3, in the arrangement of Richardson, the valve cap is accommodated in the valve chamber (Fig. 1) and is configured to open and close the valve-chamber inlet (via 22, Figs. 2 and 3).
Regarding claim 4, in the arrangement of Richardson, the valve cap is disposed at a position facing the valve-chamber inlet (via 22, Fig. 2) and is configured to be linearly stretched and shrunk (via 42) by the actuator (33) to thereby open or close the valve-chamber inlet (Figs. 2 and 3).
Regarding claim 5, in the arrangement of Richardson, the valve chamber (11) defines an opening at a side surface disposed opposite to the valve-chamber inlet (adjacent 10, Fig. 1), and the valve cap is inserted into the opening and coupled to the valve chamber (via space defined between 10 and 11, e.g. Fig. 1), and that the valve cap comprises at least one gasket (12) disposed at a coupling part coupled to the valve chamber (see annotated Fig. 1 below).

    PNG
    media_image1.png
    413
    938
    media_image1.png
    Greyscale


Regarding claim 8, Richardson teaches a roof member (see annotated Fig. 1 below) comprising a coupling part (plates arranged between 10 and 45) that defines a hole at a side of the roof member and that is coupled to the actuator (33), and a roof (10) that covers at least a portion of the actuator (Fig. 1), and that the valve cap (42) is coupled to the coupling part (44) of the roof member (45).

    PNG
    media_image2.png
    407
    889
    media_image2.png
    Greyscale

Regarding claim 10, Lee discloses that the steam valve (844) is disposed on a base in the case on which the sump and the wash pump are disposed (Fig. 1).
Regarding claim 11, Lee discloses that the steam valve (844) is disposed on the base such that a path length between the steam valve and the steam nozzle is longer than a path length between the steam valve and the wash pump Fig. 1).
Regarding claim 12, in the arrangement of Richardson (e.g. Fig. 2) incorporated in the dishwasher of Lee having the valve-chamber outlet (17) arranged vertically, an end of the valve-chamber inner protrusion (21) is located below the steam path defined inside the valve-chamber outlet (17), as claimed.
Regarding claim 13, in the arrangement of Richardson, the valve-chamber inlet extends into the interior space of the valve chamber (via protrusion 21, e.g. Fig. 1).
Regarding claim 14, in the arrangement of Richardson, the valve-chamber inner protrusion (21) is disposed inside of the interior space of the valve chamber (e.g. Fig. 1).
Regarding claim 15, Richardson teaches that the disc 22 is cylindrical, the collar 31 is threaded, and that the bellows are “sleeve-like” (col. 2 lines 59-69). The disclosed elements implicitly teach that the valve chamber has a cylindrical shape that defines an outer circumferential surface and a flat side surface (adjacent 10, opposite bottom of 11, e.g. Fig. 1). In the arrangement of Richardson, the valve-chamber outlet (17) extends from the outer circumferential surface of the valve chamber, and the valve-chamber inlet (14) extends from the flat side surface of the valve chamber in the second direction perpendicular to the first direction (e.g. Fig. 1). In the dishwasher of Lee modified with the valve arrangement of Richardson, the valve-chamber outlet (17) extends in the first direction (vertical) toward the bottom of the tub (upward). 
Regarding claim 16, in the arrangement of Richardson, the valve-chamber inlet (14) passes through the flat side surface of the valve chamber (11) and extends into the interior space of the valve chamber (via 21, e. g Fig. 1).
Regarding claim 17, in the arrangement of Richardson, the valve-chamber inner protrusion (21) is disposed at an end of the valve-chamber inlet (14) that is disposed inside of the interior space of the valve chamber (Fig. 1).
Regarding claim 18, in the arrangement of Richardson, the valve-chamber inlet (14) extends from the flat side surface of the valve chamber (11) into the interior space of the valve chamber (11) and to an outside of the valve chamber (11) along the second direction (e.g. Fig. 1).
Regarding claim 19, in the arrangement of Richardson, the valve chamber (11) defines an opening at a side surface (adjacent to 10) that is disposed opposite to the flat side surface (adjacent 14), that the valve cap comprises a coupling part inserted into the opening and coupled to the valve chamber, and the valve cap comprises a plurality of gaskets (12) that are disposed at the coupling part, as discussed in para 20.
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/028049 A1), hereinafter Lee in view of in view of Richardson (US 3,702,142), hereinafter Richardson in further view of Tchikango et al. (EP 2894379 A1, cited in IDS as CN 104879523 A, Machine English translation is attached to this Office action), hereinafter Tchikango.
The reliance on Lee and Richardson is set forth supra.
Regarding claim 6, Richardson teaches that the lower face 28 of the disc 22 of the valve cap is secured seated against the shoulder 29 (col. 2 lines 59-61), that the bellows 42 are configured to collapse and expand (Figs. 2-3), that the bellows 42 and the bonnet 10 are connected in the pressure tight manner (col. 2 lines 34-36, 69-72). The ability of the bellows to change shape is interpreted as being elastic, in the broadest reasonable interpretation. Richardson does not teach that the valve cap and the at least one gasket are made of an elastic material. 
Tchikango teaches a valve (300) comprising a valve cap (312)In having a flexible wall 312 that consists of an expandable or elastic material formed as a tube-like indentation 314 closed at the end into an interior or the receiving chamber 306 of the valve housing 302 (para 30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture the components of the valve taught by Richardson utilizing elastic materials as taught by Tchikango, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07. The motivation for doing so would be to provide for improved pressure-right connection of the valve cap in the valve.
Regarding claim 9, Richardson teaches that the valve cap (42) is connected to the roof member (via 42 and 45, Fig. 2). in the arrangement of Richardson, the valve cap is connected with the roof member to form a valve unit, and thus, it is interpreted as provided to be integrated with the roof member, in the broadest reasonable interpretation. Alternatively, Tchikango teaches that valve cap (302) includes the flexible wall (312) forming the indentation (314) formed in one piece and a rigid area (302), and that the rigid area transitions into the flexible area (para 30, Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the rigid and flexible connected valve components taught by Richardson integrally, as taught by Tchikango, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral. The motivation for doing so would be to lower cost of manufacturing and assembling.
Claim(s) 1-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/028049 A1), hereinafter Lee in further view of Johnson et al. (US 4,119,116), hereinafter Johnson.
Regarding claim 1, Lee is relied upon as discussed above. Johnson teaches a dishwasher comprising a valve (second valving means 32, col. 3 lines 52-57, see annotated Fig. 7 below) comprising a valve chamber (formed by walls surrounding the diaphragm 40 defining flow passage 30) that defines an interior space therein (flow passage 30), a valve cap (40) movably disposed in the interior space of the valve chamber (Fig. 7), an actuator (39) configured to move the valve cap, a valve-chamber outlet (25) that protrudes from the valve chamber (Fig. 7) in a first direction, a valve-chamber inlet (27) that protrudes from the valve chamber in a different second direction (vertical) intersecting the direction of the valve-chamber outlet (perpendicular), and a valve-chamber inner protrusion (valve seat 29) that protrudes from the valve-chamber inlet toward the valve cap (40) in the second direction and that is disposed at a position facing the valve-chamber outlet in the first direction (e.g. Fig. 7). Examiner notes that though the valve 20 taught by Johnson comprises two valving means 31 and 32, Examiner relied on the structural arrangement pertaining to the second valving means 32, as illustrated below. 
    PNG
    media_image3.png
    214
    611
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Lee with the valving means taught by Johnson in order to open and close the fluid flow path. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control the fluid flow while providing for opening the valve when the pressure of steam is exceeded, and have a reasonable expectation of success because such control valves are known in the art. In the dishwasher of Lee modified with the second valving means arrangement disclosed by Johnson, the steam-valve outlet extends in the first direction (vertically), and the steam-valve inlet extends in the second direction (horizontally) that intersects the first direction (perpendicular).  
Regarding claim 2, Johnson teaches an actuator (39), and that the valve cap (40) is stretched and shrunk by the action of the spindle to open or close the flow path and that the valve cap seals the actuator (Fig. 7). 
Regarding claim 3, in the arrangement of Johnson, the valve cap (40) is accommodated in the valve chamber (Fig. 7) and is configured to open and close the valve-chamber inlet.
Regarding claim 4, in the arrangement of Johnson, the valve cap (40) is disposed at a position facing the valve-chamber inlet (27, Fig. 7) and is configured to be linearly stretched and shrunk by the actuator (39) to thereby open or close the valve-chamber inlet.
Regarding claim 5, in the arrangement of Johnson, the valve chamber defines an opening at a side surface disposed opposite to the valve-chamber inlet (upper side in Fig. 7), and the valve cap (40) is inserted into the opening and coupled to the valve chamber (via 42), and the valve cap comprises at least one gasket (peripheral lip of 40 adjacent 42) disposed at a coupling part coupled to the valve chamber (via 43, Fig. 7).
Regarding claim 6, Johnson does not teach that the valve cap and the at least one gasket are made of an elastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize flexible material to manufacturing the components of the valve cap and the gasket, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07. The motivation for doing so would be to provide for improved pressure-right connection.
Regarding claim 8, Johnson teaches a roof member (20) comprising a coupling part that defines a hole at a side of the roof member (bottom side with an opening) and that is coupled to the actuator (via edges in 20 adjacent 39), and a roof (20) that covers at least a portion of the actuator (Fig. 7), and that the valve cap (40) is coupled to the coupling part of the roof member (via 42, 43).
Regarding claim 9, Johnson teaches that the valve cap (40) is connected to the roof member (via 42). In the arrangement of Johnson, the valve cap is connected with the roof member to form a valve unit, and thus, it is interpreted as being integrated with the roof member, in the broadest reasonable interpretation. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the valve cap components integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral. The motivation for doing so would be to lower const of manufacturing and assembling.
Regarding claim 10, Lee discloses that the steam valve (844) is disposed on a base in the case on which the sump and the wash pump are disposed (Fig. 1).
Regarding claim 11, Lee discloses that the steam valve (844) is disposed on the base such that a path length between the steam valve and the steam nozzle is longer than a path length between the steam valve and the wash pump Fig. 1).
Regarding claim 12, in the arrangement Johnson incorporated in the dishwasher of Lee having the valve-chamber outlet (27) arranged vertically, an end of the valve-chamber inner protrusion (29) is located below the fluid path defined inside the valve-chamber outlet (25), as claimed.
Regarding claim 13, in the arrangement of Johnson, the valve-chamber inlet extends into the interior space of the valve chamber (via protrusion 29, Fig. 7).
Regarding claim 14, in the arrangement of Johnson, the valve-chamber inner protrusion (29) is disposed inside of the interior space of the valve chamber (e.g. Fig. 7).
Regarding claim 15, in the arrangement of Johnson, the valve-chamber outlet (25) extends from the outer circumferential surface of the valve chamber, and the valve-chamber inlet (27) extends from the flat side surface of the valve chamber in the second direction perpendicular to the first direction (e.g. Fig. 7). In the dishwasher of Lee modified with the valve arrangement of Johnson, the valve-chamber outlet extends in the first direction (vertical) toward the bottom of the tub (upward). Johnson does not teach that the valve chamber has a cylindrical shape that defines an outer circumferential surface and has a flat side surface. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the valve chamber such that it has a cylindrical shape and a flat side surface, with no change in respective function, to yield the same and predictable result of forming the valve body, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to provide for fluid flow through the valve chamber.
Regarding claim 16, in the arrangement of Johnson, the valve-chamber inlet passes through the side surface of the valve chamber and extends into the interior space of the valve chamber (via 29, e. g Fig. 7).
Regarding claim 17, in the arrangement of Johnson, the valve-chamber inner protrusion (29) is disposed at an end of the valve-chamber inlet (27) that is disposed inside of the interior space of the valve chamber (Fig. 7).
Regarding claim 18, in the arrangement of Johnson, the valve-chamber inlet (27) extends from the flat side surface of the valve chamber into the interior space of the valve chamber (and to an outside of the valve chamber along the second direction (e.g. Fig. 7).
Regarding claim 19, in the arrangement of Johnson, the valve chamber defines an opening at a side surface (adjacent to 20) that is disposed opposite to the flat side surface (adjacent inlet), the valve cap comprises a coupling part (peripheral lip of 40 inserted into the opening and coupled to the valve chamber (via 42, 43), and the valve cap comprises a gasket (peripheral lip of 40 adjacent 42) disposed at a coupling part (Fig. 7). Johnson does not teach a plurality of gaskets. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the gasket, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be improved coupling between the valve cap and the valve chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711
/Joseph L. Perrin/Primary Examiner, Art Unit 1711